MEMORANDUM **
Benjamin Adams, a former California state prisoner, appeals pro se from the district court’s summary judgment in favor of defendant in his 42 U.S.C. § 1983 action alleging deliberate indifference to his serious medical needs. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir.2004), and we affirm.
The district court properly granted summary judgment because Adams failed to raise a genuine issue of material fact as to whether defendant acted with deliberate indifference by changing Adams’s insulin schedule. See id. at 1057 (explaining that prison officials must know of and disregard an excessive risk of harm for their conduct to constitute deliberate indifference).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.